Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                             Status of Claims
Claims 1-21 are pending. Claims 1, 7, 8, 14, 15, and 20 have been amended. Claims 1, 8/, and 15 are independent.  This Office action is in response to the “Applicant’s Arguments” received on 08/08/2022.
Reasons for Allowance
The allowable subject matter found in the Claims 1, 8, and 15 that has not been found to have been anticipated or taught in the prior art, in combination with the other claim limitations is as follows:  “an upward facing sensor oriented to capture data in a direction perpendicular to a surface upon which the electronic mapping system travels; a range bearing sensor; and a processor in communication with the upward facing sensor and the range bearing sensor, the processor configured to: determine an absolute orientation estimate of the electronic mapping system based upon first data received from the upward facing sensor, wherein the first data is indicative of a line feature of a building structure; determine a location of local landmarks based upon second data received from the range bearing sensor; determine a relative orientation estimate based on the location of the local landmarks; fuse, using a Kalman filter, the absolute orientation estimate and the relative orientation estimate; determine a location of the electronic mapping system based upon a result of the fuse of the absolute orientation estimate and the relative orientation estimate and create a new map of the building structure based only on the first data from the upward facing sensor and the second data from the range bearing sensor”. 
The closest prior art of reference is SUZUKI (US20180253105A1). SUZUKI is also an estimation device capable of estimating a current position with a high degree of accuracy. However SUZUKI does not specifically state a system with "an upward facing sensor oriented to capture data in a direction perpendicular to a surface upon which the electronic mapping system travels; a range bearing sensor; and a processor in communication with the upward facing sensor and the range bearing sensor, the processor configured to: determine an absolute orientation estimate of the electronic mapping system based upon first data received from the upward facing sensor, wherein the first data is indicative of a line feature of a building structure; determine a location of local landmarks based upon second data received from the range bearing sensor; determine a relative orientation estimate based on the location of the local landmarks; fuse, using a Kalman filter, the absolute orientation estimate and the relative orientation estimate; determine a location of the electronic mapping system based upon a result of the fuse of the absolute orientation estimate and the relative orientation estimate and create a new map of the building structure based only on the first data from the upward facing sensor and the second data from the range bearing sensor”.
Another prior art of reference is SCHMIDT (DE-4429016-A1). SCHMIDT is A driver-less vehicle navigation method that involves picking up images of objects strongly contrasting to and located in surroundings, using a sensor. However, SCHMIDT does not specifically state “an upward facing sensor oriented to capture data in a direction perpendicular to a surface upon which the electronic mapping system travels; a range bearing sensor; and a processor in communication with the upward facing sensor and the range bearing sensor, the processor configured to: determine an absolute orientation estimate of the electronic mapping system based upon first data received from the upward facing sensor, wherein the first data is indicative of a line feature of a building structure; determine a location of local landmarks based upon second data received from the range bearing sensor; determine a relative orientation estimate based on the location of the local landmarks; fuse, using a Kalman filter, the absolute orientation estimate and the relative orientation estimate; determine a location of the electronic mapping system based upon a result of the fuse of the absolute orientation estimate and the relative orientation estimate and create a new map of the building structure based only on the first data from the upward facing sensor and the second data from the range bearing sensor".
Both of these references either independently or in combination fail to anticipate or teach “an upward facing sensor oriented to capture data in a direction perpendicular to a surface upon which the electronic mapping system travels; a range bearing sensor; and a processor in communication with the upward facing sensor and the range bearing sensor, the processor configured to: determine an absolute orientation estimate of the electronic mapping system based upon first data received from the upward facing sensor, wherein the first data is indicative of a line feature of a building structure; determine a location of local landmarks based upon second data received from the range bearing sensor; determine a relative orientation estimate based on the location of the local landmarks; fuse, using a Kalman filter, the absolute orientation estimate and the relative orientation estimate; determine a location of the electronic mapping system based upon a result of the fuse of the absolute orientation estimate and the relative orientation estimate and create a new map of the building structure based only on the first data from the upward facing sensor and the second data from the range bearing sensor" in combination with the other claimed limitations. Therefore, Claims 1, 8, and 15 contain allowable subject matter and any claims that depend there from are also found to contain allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        
/RAMI KHATIB/Primary Examiner, Art Unit 3669